DETAILED ACTION

This office action is a response to the application filed on 10/29/2021, which is a continuation of application 16/609,424 filed on 10/29/2019. Application 16/609,424 is a 371 application entering national stage from PCT/US2018/030957 filed on 5/3/2018., which claims priority from the following provisional applications: 62/642,182 filed on 3/13/2018, and 62/502,155 filed on 5/5/2017. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11212873. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims of the Patent.
Regarding claim 1-20, the Patent discloses as set forth below. 

Claims of Instant Application (17/514,699)
Claims of Patent (11212873)
1. A method comprising:
transmitting, from a relay user equipment (UE) device to a base station, a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode; and
providing broadcast/multicast information to a remote UE device.
1. A method comprising:
transmitting, from a relay user equipment (UE) device to a base station, a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode on behalf of a remote UE device, where the remote UE device is out of a coverage area of the base station;
providing broadcast/multicast information to the remote UE device, the broadcast/multicast information including Single Cell-Point to Multipoint (SC-PTM) control information; and
receiving, at the relay UE device from the remote UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest.

2. The method of claim 1, wherein transmitting the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device.
2. The method of claim 1, wherein transmitting the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device.
3. The method of claim 1, wherein providing broadcast/multicast information comprises providing Single Cell-Point to Multipoint (SC-PTM) control information.
See Claim 1.
4. The method of claim 3, further comprising:
selecting an MBMS service of interest based on a manner of delivery of the MBMS service of interest.
3. The method of claim 1, further comprising:
selecting an MBMS service of interest based on a manner of delivery of the MBMS service of interest.
5. The method of claim 3, further comprising:
transmitting, from the remote UE device to the relay UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest.
See Claim 1. 
6. The method of claim 1, wherein providing broadcast/multicast information comprises providing an MBMS service of interest.
4. The method of claim 1, wherein providing broadcast/multicast information comprises providing an MBMS service of interest.
7. The method of claim 6, wherein the MBMS service of interest is provided via broadcast delivery.
5. The method of claim 4, wherein the MBMS service of interest is provided via broadcast delivery.
8. The method of claim 6, wherein the MBMS service of interest is provided via Unicast delivery.
6. The method of claim 4, wherein the MBMS service of interest is provided via Unicast delivery.
9. The method of claim 1, further comprising:
receiving, at the relay UE device, a request from the remote UE device for broadcast/multicast information.
7. The method of claim 1, further comprising:
receiving, at the relay UE device, a request from the remote UE device for broadcast/multicast information.
10. The method of claim 9, wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information.
8. The method of claim 7, wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information.
11. The method of claim 10, wherein the SC-PTM control information comprises System Information Blocks associated with SC-PTM services and Single Cell-Multicast Control Channel (SC-MCCH) information.
9. The method of claim 8, wherein the SC-PTM control information comprises System Information Blocks associated with SC-PTM services and Single Cell-Multicast Control Channel (SC-MCCH) information.
12. The method of claim 9, wherein the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest.
10. The method of claim 7, wherein the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest.
13. A relay user equipment (UE) device comprising:
a controller; and
a transmitter coupled to the controller, the transmitter configured to:
transmit a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message to a base station, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode, and
transmit broadcast/multicast information to a remote UE device.
11. A relay user equipment (UE) device comprising:
a controller;
a transmitter coupled to the controller, the transmitter configured to:
transmit a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message to a base station, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode on behalf of a remote UE device, where the remote UE device is out of a coverage area of the base station, and
transmit broadcast/multicast information to the remote UE device, the broadcast/multicast information including Single Cell-Point to Multipoint (SC-PTM) control information; and
a receiver configured to receive, from the remote UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest.
14. The relay UE device of claim 13, wherein transmission of the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device.
12. The relay UE device of claim 11, wherein transmission of the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device.
15. The relay UE device of claim 13, wherein transmission of the broadcast/multicast information comprises transmission of Single Cell-Point to Multipoint (SC-PTM) control information.
See claim 11.
16. The relay UE device of claim 15, wherein the controller is configured to select an MBMS service of interest based on a manner of delivery of the MBMS service of interest.
13. The relay UE device of claim 11, wherein the controller is configured to select an MBMS service of interest based on a manner of delivery of the MBMS service of interest.
17. The relay UE device of claim 15, wherein the relay UE device further comprises:
a receiver configured to receive, from the remote UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest.
See claim 11.
18. The relay UE device of claim 13, wherein transmission of the broadcast/multicast information comprises transmission of an MBMS service of interest.
14. The relay UE device of claim 11, wherein transmission of the broadcast/multicast information comprises transmission of an MBMS service of interest.
19. The relay UE device of claim 18, wherein the MBMS service of interest is provided via broadcast delivery.
15. The relay UE device of claim 14, wherein the MBMS service of interest is provided via broadcast delivery.
20. The relay UE device of claim 18, wherein the MBMS service of interest is provided via Unicast delivery.
16. The relay UE device of claim 14, wherein the MBMS service of interest is provided via Unicast delivery.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because the conflicting claims include similar features of transmitting a first Multimedia Broadcast Multicast Service (MBMS) interest indication message from a relay UE to a base station, the message indicating that the relay UE is operating in a relay mode, and providing broadcast/multicast information to a remote UE. Thus, all elements of the instant application claim 1 are found in the Patent claim 1. Since instant application claim 1 is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent. 
Independent claim 13 is related to a relay UE device with similar features as claim 1. This claim is also anticipated by claim 11 of the Patent for the same reasons mentioned above for claim 1 (also see the table above); and therefore it is not patentably distinct from claim 11 of the Patent. 
Dependent claims 2-12 and 14-20 are anticipated by claims 1-16 of the Patent (see table above); and therefore they are not patentably distinct from claims 1-16 of the Patent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0077618; provided in Applicant’s IDS dated 6/13/2022, hereinafter Lee) in view of Kim et al. (US 2018/0295671; provided in Applicant’s IDS dated 6/13/2022, hereinafter Kim).

Regarding claim 1, Lee discloses a method comprising: transmitting, from a relay user equipment (UE) device to a base station, a first 5 Multimedia Broadcast Multicast Service (MBMS) Interest Indication message, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode [Lee Figure 11 discloses an example network with a remote UE and a relay UE. A UE may transmit an MBMS interest indication to the eNB which may indicate UE to network relay indication (Lee paragraph 0137). The message may indicate that the UE is capable of receiving the set of MBMS frequencies of interest and a frequency where sidelink transmission/reception is performed (Lee paragraph 0142); indicating a relay mode. Lee further discloses that the UE 1 may also perform MBMS reception and ProSe communication, and may indicate a set of frequencies to the eNB via MBMS interest indication (Lee paragraph 0144). UE 1 may be a relay UE (Lee paragraph 0135)].
Although Lee discloses that the UE may perform MBMS reception and ProSe communication (Lee paragraph 0144, 0205 and Figure 14, S350); Lee does not expressly disclose the feature of providing broadcast/multicast information to a remote UE device.
However, in the same or similar field of invention, Kim discloses that a relay UE may receive a monitoring request from a remote UE (Kim paragraph 0135, Figure 13). The remote UE receives the broadcast content on the PC5 link in step S1306 (Kim Figure 13, paragraphs 0141 and 0145). Also see Kim Figure 14 where remote UE receives broadcast content through relay UE (Kim Figure 14, paragraph 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the feature of providing broadcast/multicast information to a remote UE device; as taught by Kim. The suggestion/motivation would have been to provide a broadcast service by a relay UE, and enable a remote UE to perform group communication in more flexible and rapid manner (Kim paragraphs 0005 and 0012).

Regarding claim 2, Lee and Kim disclose the method of claim 1. Lee and Kim further disclose wherein transmitting the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device [Lee discloses that for UEs in RRC connected state, a UE performing ProSe direct discovery may indicate to the eNB about performing discovery announcement (Lee paragraph 0095); and the UE transmits a MBMS interest indication message when it enters RRC connected state (Lee paragraph 0137)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Lee and Kim disclose the method of claim 1. Lee and Kim further disclose wherein providing broadcast/multicast information comprises providing an MBMS service of interest [Kim discloses that the relay UE receives MBMS traffic from the network and transmits to the remote UE, which receives the broadcast content on the PC5 link (Kim paragraphs 0141 and 0145); indicating providing an MBMS service of interest]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 7, Lee and Kim disclose the method of claim 6. Lee and Kim further disclose wherein the MBMS service of interest is provided via broadcast delivery [Kim discloses that the remote UE receives the broadcast content on the PC5 link in step S1306 (Kim Figure 13, paragraphs 0141 and 0145). Also see Kim Figure 14 where remote UE receives broadcast content through relay UE (Kim Figure 14, paragraph 0133)]. In addition, the same motivation is used as the rejection of claim 6.

Regarding claim 9, Lee and Kim disclose the method of claim 1. Lee and Kim further disclose regarding receiving, at the relay UE device, a request from the remote UE device for broadcast/multicast information [Kim discloses that the relay UE may receive a TMGI monitoring request from the remote UE which includes MBMS service description (Kim paragraph 0135, Figure 13); indicating receiving a request from the remove UE for broadcast/multicast information]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Lee discloses a relay user equipment (UE) device comprising: a controller; and a transmitter coupled to the controller, the transmitter configured to: transmit a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message to a base station, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode [Lee Figure 11 discloses an example network with a remote UE and a relay UE. A UE may transmit an MBMS interest indication to the eNB which may indicate UE to network relay indication (Lee paragraph 0137). The message may indicate that the UE is capable of receiving the set of MBMS frequencies of interest and a frequency where sidelink transmission/reception is performed (Lee paragraph 0142); indicating a relay mode. Lee further discloses that the UE 1 may also perform MBMS reception and ProSe communication, and may indicate a set of frequencies to the eNB via MBMS interest indication (Lee paragraph 0144). UE 1 may be a relay UE (Lee paragraph 0135). Lee Figure 17 discloses a relay UE or eNB (800) which includes a processor, memory and a transceiver (Lee Figure 17, paragraph 0218)]. 
Although Lee discloses that the UE may perform MBMS reception and ProSe communication (Lee paragraph 0144, 0205 and Figure 14, S350); Lee does not expressly disclose the feature of transmitting broadcast/multicast information to a remote UE device.
However, in the same or similar field of invention, Kim discloses that a relay UE may receive a monitoring request from a remote UE (Kim paragraph 0135, Figure 13). The remote UE receives the broadcast content on the PC5 link in step S1306 (Kim Figure 13, paragraphs 0141 and 0145). Also see Kim Figure 14 where remote UE receives broadcast content through relay UE (Kim Figure 14, paragraph 0133). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the feature of transmitting broadcast/multicast information to the remote UE device; as taught by Kim. The suggestion/motivation would have been to provide a broadcast service by a relay UE, and enable a remote UE to perform group communication in more flexible and rapid manner (Kim paragraphs 0005 and 0012).

Regarding claim 14, Lee and Kim disclose the relay UE device of claim 13. Lee and Kim further disclose wherein transmission of the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device [Lee discloses that for UEs in RRC connected state, a UE performing ProSe direct discovery may indicate to the eNB about performing discovery announcement (Lee paragraph 0095); and the UE transmits a MBMS interest indication message when it enters RRC connected state (Lee paragraph 0137)]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 18, Lee and Kim disclose the relay UE device of claim 13. Lee and Kim further disclose wherein transmission of the broadcast/multicast information comprises transmission of an MBMS service of interest [Kim discloses that the relay UE receives MBMS traffic from the network and transmits to the remote UE, which receives the broadcast content on the PC5 link (Kim paragraphs 0141 and 0145); indicating providing an MBMS service of interest]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 19, Lee and Kim disclose the relay UE device of claim 18. Lee and Kim further disclose wherein the MBMS service of interest is provided via broadcast delivery [Kim discloses that the remote UE receives the broadcast content on the PC5 link in step S1306 (Kim Figure 13, paragraphs 0141 and 0145). Also see Kim Figure 14 where remote UE is outside the coverage area of the base station, and receives broadcast content through relay UE (Kim Figure 14, paragraph 0133)]. In addition, the same motivation is used as the rejection of claim 18.

Claims 3-4, 8, 10, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, and further in view of Wang et al. (US 2018/0343556; provided in Applicant’s IDS dated 6/13/2022, hereinafter Wang). 

Regarding claim 3, Lee and Kim disclose the method of claim 1. Lee and Kim do not expressly disclose wherein providing broadcast/multicast information comprises providing Single Cell-Point to Multipoint (SC-PTM) control information.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal (Wang paragraphs 0206-0207). The multicast relay service may include a single cell point to multipoint (SC-PTM) service (Wang paragraph 0106); which indicates providing SC-PTM control information to the remote UE.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to have the feature of providing broadcast/multicast information comprises providing Single Cell-Point to Multipoint (SC-PTM) control information; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 4, Lee, Kim and Wang disclose the method of claim 3. Lee, Kim and Wang further disclose regarding selecting an MBMS service of interest based on a manner of delivery of the MBMS service of interest [Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208). The relay service includes unicast and multicast relay service (Wang paragraph 0106). This means that the MBMS service of interest is based on manner of delivery (i.e. unicast or multicast) of the service]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 8, Lee and Kim disclose the method of claim 6. Lee and Kim do not expressly disclose wherein the MBMS service of interest is provided via Unicast delivery.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208); indicating providing MBMS service of interest via unicast delivery. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to have the feature of wherein the MBMS service of interest is provided via Unicast delivery; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 10, Lee and Kim disclose the method of claim 9. Lee and Kim do not expressly disclose wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal (Wang paragraphs 0206-0207). The multicast relay service may include MBMS/eMBMS relay service, and a single cell point to multipoint (SC-PTM) service (Wang paragraph 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to have the feature of wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 15, Lee and Kim disclose the relay UE device of claim 13. Lee and Kim do not expressly disclose wherein transmission of the broadcast/multicast information comprises transmission of Single Cell-Point to Multipoint (SC-PTM) control information.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal (Wang paragraphs 0206-0207). The multicast relay service may include a single cell point to multipoint (SC-PTM) service (Wang paragraph 0106); which indicates providing SC-PTM control information to the remote UE.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to have the feature of transmission of the broadcast/multicast information comprises transmission of Single Cell-Point to Multipoint (SC-PTM) control information; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 16, Lee, Kim and Wang disclose the relay UE device of claim 15. Lee, Kim and Wang further disclose wherein the controller is configured to select an MBMS service of interest based on a manner of delivery of the MBMS service of interest [Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208). The relay service includes unicast and multicast relay service (Wang paragraph 0106). This means that the MBMS service of interest is based on manner of delivery (i.e. unicast or multicast) of the service]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 20, Lee and Kim disclose the relay UE device of claim 18. Lee and Kim do not expressly disclose wherein the MBMS service of interest is provided via Unicast delivery.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208); indicating providing MBMS service of interest via unicast delivery. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to have the feature of wherein the MBMS service of interest is provided via Unicast delivery; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, and further in view of Watfa et al. (US 2020/0404472; provided in Applicant’s IDS dated 6/13/2022, hereinafter Watfa). 

Regarding claim 12, Lee and Kim disclose the method of claim 9. Lee and Kim do not expressly disclose wherein the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest.
However, in the same or similar field of invention, Watfa Figure 13 discloses an example of relay UE receiving a plurality of service monitoring requests (i.e. MBMS interest), each is associated with a priority level related to a TMGI (Watfa Figure 13, paragraph 0136). The priority level may be indicated 1 to x (Watfa paragraphs 0151, 0157), which means that multiple interest indication (including a third indication) messages can be received at the relay UE. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to have the feature of the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest; as taught by Watfa. The suggestion/motivation would have been to implement priority handling for ProSe communications where a relay UE may relay the eMBMS data packets based on ProSe per packet priority level (Watfa paragraph 0003). 


Allowable Subject Matter

Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 17 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of transmitting, from the remote UE device to the relay UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest; in combination with all other limitations in the base claim and any intervening claims.
Claim 11 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the SC-PTM control information comprises System Information Blocks associated with SC-PTM services and Single Cell-Multicast Control Channel (SC-MCCH) information; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414